 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDGerhard Landgraf and Peter Landgraf,d/b/a BayStandard ProductsMfg. Co.and InternationalAssociation of Machinists and AerospaceWorkers,AFL-CIO,DistrictLodge No. 115, Local LodgeNo. 824. Case 20-CA-4146September 6, 1967DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNINGAND ZAGORIAOn April 20, 1967, Trial Examiner Henry S.Salim issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a brief in supportthereof; the General Counsel filed an answeringbrief, and cross-exceptions and brief in supportthereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions, cross-exceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner, ex-cept as modified below.1.We find, in agreement with the Trial Ex-aminer, that the Respondent violated Section8(a)(1) of the Act by the following conduct:(a)On July 1, 1966, Gerhard Landgraf told em-ployees that if they went on strike, he would makethe plant a family business and move it where hecould obtain cheaper labor.(b)After the picketing began on July 1, GerhardLandgraf told employees on the picket line that hedid not need them, that he could close the plant, orrun it as a family business with no employees, or hecould move elsewhere.(c)During the evening of June 29, when a unionmeeting was held, Gerhard Landgraf came to theplant where Robert Nelson was working, and askedhim whether he had attended the union meeting thatnight.Paragraph V(e) of the complaint alleges thatRespondent also violated Section 8(a)(1) of the Actby giving the impression that it was keeping em-ployees' union activity under surveillance, rather167 NLRB No. 44than by "keeping employees under surveillance,"as stated by the Trial Examiner. However, we findthat the allegation made in paragraph V (e) has notbeen established by a preponderance of the credibleevidence. Accordingly, this allegation is dismissed,as recommended by the Trial Examiner.2.We affirm the findings of the Trial Examinerthat the Respondent violated Section 8(a)(3) and (1)of the Act by discharging Raymond Lackey, andviolated Section 8(a)(5) and (1) by refusing to recog-nize and bargain with the Union. We further find,on the basis of the facts as found by the Trial Ex-aminer and supported by the record, that a prepon-derance of the evidence establishes that all of theRespondent's products and maintenance employeeswent on strike on July 1, 1966, in protest againstthe Respondent's refusal to recognize and bargainwith the Union and its discriminatory discharge ofand refusal to reinstate Raymond Lackey; that thestrike was therefore caused and prolonged by theseunfair labor practices as alleged in the complaint;and, accordingly, that the strikers are unfair laborpractice strikers who, upon unconditionally offeringto return to work, are entitled to reinstatement evenif it is necessary to dismiss subsequently hired em-ployees.AMENDED CONCLUSIONS OF LAWThe Board hereby renumbers conclusions of law6 and 7 as 7 and 8, and adds the following as conclu-sion of law 6:"6.The strike among production and main-tenance employees of Respondent which began onJuly 1, 1966, was caused and prolonged by theRespondent's refusal to recognize and bargain withthe Union and the discriminatory discharge of andrefusal to reinstate Raymond Lackey, which arehereinabove found to constitute unfair labor prac-tices within the meaning of the Act."ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that the Respondent,Gerhard Landgraf andPeter Landgraf,d/b/a Bay Standard Products Mfg.Co., Concord,California,its officers,agents, suc-cessors, and assigns, shall take the action set forthin the TrialExaminer'sRecommended Order, asherein modified:1.Make the following changes in the Recom-mended Order:(a)Delete paragraph 1(e) and substitute the fol-lowing:"(e) In any other manner interfering with,restraining,or coercing its employees in the exer-cise of their right to self-organization, to form labor BAY STANDARD PRODUCTS MFG. CO.341organizations,to join or assist any labor organiza-tion, to bargain collectively through representativesof their own choosing, to engage in concerted activi-ties for the purpose of collective bargaining or othermutual aid or protection,and to refrain from anyand all such activities,except to the extent that anysuch right may be affected by an agreement requir-ing membership in a labor organization as a condi-tion of employment,as authorized in Section 8(a)(3)of the Act,as modified by the Labor-ManagementReporting and DisclosureAct of 1959."(b)Insert the following as paragraphs 2(d) and(e), and reletter the present paragraphs 2(d), (e), and(f), accordingly:"(d)Upon application,offer reinstatement totheir former or substantially equivalent positions,without prejudice to their seniority or other rightsand privileges,to all employees who were on strikeJuly 1, 1966,or who joined the strike thereafter,dismissing, if necessary,any persons hired afterthat date;and make such employees whole for anyloss of pay they may have suffered as a result of anyrefusal to reinstate them upon such application.Any backpaywill be computed on a quarterly basisin the manner set forth inF.W. Woolworth Com-pany,90 NLRB 289, with interest thereon at 6 per-cent perannum,as set forth inIsis Plumbing &Heating Co.,138 NLRB 716.""(e)Notify the above-described employees, ifpresently serving in the Armed Forces of theUnited States of their right to full reinstatementupon application in accordance with the SelectiveService Act and the Universal Military Trainingand Service Act, as amended,after discharge fromthe Armed Forces."(c)Change the first clause of the second sen-tence of the paragraph relettered as 2(g)to read:`Copies of said notice,on forms provided by theRegional Director for Region 20, ..."2.Make the following changes in the notice:(a)In the fifth indented paragraph insert thewords "threaten to" after"WE WILL NOT."(b)Change the period at the end of the sixth in-dented paragraph to a comma and add the follow-ing: "except to the extent that such rights may beaffected by an agreement requiring membership ina labor organization as a condition of employment,as authorized in Section 8(a)(3) of the Act, asmodified by the Labor-Management Reporting andDisclosureAct of 1959."(c)Delete the ninth paragraph and add the fol-lowing as the last indented paragraph:"WE WILL, upon application,offer to all em-ployees who were on strike on July 1, 1966, orjoined the strike thereafter,immediate and full rein-statement to their former or substantially equivalentpositions,without prejudice to their seniority orother rights and privileges,dismissing,if necessary,any persons since hired; and make them whole forany loss of pay they may suffer as a result of anyrefusal to reinstate them upon such application,with interest thereon at 6 percentper annum."(e)Change the Armed Forces note to read asfollows:"Note: We will notify Raymond Lackey and theabove-described unfair labor practice strikers, ifpresently serving in the Armed Forces of theUnited States of their right to full reinstatementupon application in accordance with the SelectiveService Act and the Universal Military Trainingand Service Act, asamended,after discharge fromthe Armed Forces."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHENRY S. SAHM, Trial Examiner: This is an orthodox8(a)(1), (3), and (5) case except for the Employer's con-tention that the union business agent's request for recog-nitionwas accompanied by such vile and abusive lan-guage when he purportedly accused the Employer ofbeing a "Nazi" and running his plant like a "concentra-tion camp" that the Union's recognition demand is notonly legally unenforceable but also released the Employerfrom any obligatin to bargain.'This case was heard at San Francisco, California, onDecember 6, 7, and 8, 1966, on a charge filed July 8,1966, and a complaint which issued on September 28,1966. With respect to the unfair labor practices, the com-plaint alleges that the Respondent has committed variousacts of interference, restraint, or coercion in violation ofSection 8(a)(1) of the Act, discharged an employee inviolation of Section 8(a)(3), and has refused to bargainwith the Union in violation of Section 8(a)(5). Briefs werefiled on January 31, 1967.Upon consideration of the entire record, including theevidence adduced at the hearing, the briefs filed by theGeneral Counsel and Respondent, and observation of thedemeanor of the witnesses, there is hereby made the fol-lowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondents Gerhard Landgraf and Peter Landgrafare, and have been at all times material herein, copartnersdoing business under the trade name of Bay StandardProductsMfg. Co., with a plant and place of businesslocated in Concord, California, where they are engagedin the business of metal processing and manufacturing au-tomobile accessories. During the past years Respondent,in the course and conduct of its business operations, soldand shipped products directly to customers located out-side the State of California valued in excess of $50,000.It is found,therefore,that Respondent is engaged in com-merce within the meaning of the Act and that it would ef-fectuate the policies of the Act to assert jurisdictionherein.'See sectionIII, C, In 41. 342DECISIONSOF NATIONALLABOR RELATIONS BOARDII.THE LABOR ORGANIZATION INVOLVEDThe Unionis, and at all times material herein has been,a labor organization within the meaning ofSection 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThe testimonyIn the latter part of June 1966, the employees ofRespondent's plant became interested in organizing aunion.Approximately 15 employees met immediatelyafter work on June 28 at the home of Ray Lackey (an al-leged discriminatee in this proceeding), whose home isapproximately 500 feet from Respondent's plant. Whilethemen were congregating on the sidewalk outsideLackey's home preparatory to going inside to the meet-ing,Ronald Gates, an employee, testified that PeterLandgraf, coowner of the Respondent Company, ".drove up and seen everybody standing around and kindof smiled and asked what was going on ... he asked Ray[Lackey] to go with him some place and they left andthen Ray returned in a few minutes."2 Lackey testifiedthat when Peter Landgraf asked the employees "whatwas going on," they told him they were raising money fora fellow employee who had three fingers amputated a fewdays before while working at his machine in Respond-ent's plant.Peter Landgraf's version of coming to Lackey's homeand seeing the employees was described by him as "a re-union of just about all our employees and I went there andasked first what they were doing." He went on to explainthat his purpose in going to Lackey's home was to drivehim back to the plant to finish up the day's packing.When Lackey returned from the plant, the meetingbegan and it was decided by the employees to authorizeLackey to contact a union. That same evening, Lackeyspoke to Sam Swisher, business representative of theCharging Union with respect to the possibility of organiz-ing a union at Respondent's plant. Swisher told Lackey toinform his fellow workers that he would meet with themthe following evening, June 29. The meeting was held asscheduled at a restaurant and attended by approximately15 employees. At that time and place, Swisher explainedthe advantages of a union and then requested thosepresent to sign union cards. Of the 23 production andmaintenance employees, 14 of them signed union cardsthat evening and 3 more who had not attended the unionorganizationalmeeting signed cards on June 30 at therequest of Lackey, and another signed at Lackey's so-licitation the following day for a total of 18 in all.3On June 30, at approximately 7 p.m., GerhardLandgraf, coowner of the Respondent, came to Lackey'shome after working hours and without first knocking onthe door, entered his home and told Lackey while he wasin the midst of his meal that he was fired because of hisinefficiency.4 Lackey said nothing whereupon Landgrafleft.2Although it was after working hours, it is uncontradicted that PeterLandgraf asked Lackey to return to the plant and pack some merchandisepreparatory to shipping it to customers On cross-examination, Gatesspecified Lackey was gone 15 to 20 minutes3Ronald Beard, who signed on June 30 in the plant, is presently work-ing for Respondent Harold Henry and Robert Nelson, who signed June30, and Jim Crawford on July 1, were not working for Respondent at thetime of the hearing4Lackey testified that Landgraf said to him "I seeyou are enjoyingThatsame night,Lackey notified Swisher, the Union'sbusinessagent, that Landgraf had discharged him. Thefollowing morning Swisher and Lackey went to the plantand met with Landgraf but not before Swisher told theemployees they were not to report for work untilLackey's discharge was first discussed with Landgraf.The employees all agreed not to report for work.Swisher first discussed Lackey's dischargewithLandgraf5 and then handed him a letter stating the Union"represents your employees in an appropriate unit ofproduction and maintenance employees" and requestedthat Landgraf meet with the Union for the purpose ofnegotiating a collective-bargaining agreement. (See G.C.Exh. 7.) Landgraf refused to read the letter, whereuponSwisher placed it upon Landgrafs desk and left the plant.During the discussion, Swisher did not show Landgrafthe employees' signed union authorization cards nor didthe latter request that he be allowed to examine them. Itwas stipulated at the hearing that the membership appli-cation cards are valid and were signed by the employeeswhose names appear on them. It was further stipulatedthat the appropriate unit consists of 23 production andmaintenance employees.The employees, all of whom had not reported for workthat morning, were standing outside the plant as Swisherand Lackey emerged fromtheir meetingwith Landgraf inhis office. Swisher reported to them what had transpiredin Landgrafs office and advised the employees that theywere going on strike, whereupon a picket line wasestablished in front of the plant with Lackey as stewardsLandgraf then came out of the plant and approachedthe employees who were already picketing and stated toSwisher that he would meet with him the following day,Saturday, July 2. They met for 3 hours the next day butthe results were inconclusive. Swisher insisted, however,at this meeting that "one of thedemandsin the finaliza-tion of the consumation of the contract, that Ray Lackeyhad to be reinstated with back wages, and if[Respondent] wanted to fight it any further that wewould have a grievance procedure we would take it to."The parties have not met since this meeting on July 2,1966, nor have either of them requested another meeting.After the July 2 meeting with Swisher concluded,Landgraf returned to the plant where he was accosted byan employee named McLain who asked to speak to him.He agreed and McLain, accompanied by two other strik-ingemployees,Tomlins and Bonham, came intoLandgrafs office.They told him they had beendesignated by some of the striking employees to representthem and that they would return to work if he would agreeto increase their hourly wage rate by 10 cents, furnishbetter toilet facilities and a drinking fountain, change thestarting time from 8:30 to 8 a.m., 10-minute coffeebreaks,and their paychecks to be delivered in envelopes duringworking hours instead of the present practice of waitinguntil after work for their pay. Landgraf agreed to all oftheir requests, whereuponsome,but not all of the strikingemployees, agreed to return to work on July 5, 1966. Itappears some of the men returned to work at this time andyour meal andenjoying life. .. Mr. Lackey,I'm sorrybut ... you arefired."'At Swisher's insistence,Lackeywas paid his wages when Landgrafrefused to reconsider his dischargeof Lackeythe previous evening.6Michael DeAngelis,an employee, testified that when Swisher re-ported tothe employees outside the plant as to what had occurred in hismeeting withLandgrafthat Swishersaid: "Theywill not acceptthe Unionso, let's picket." BAY STANDARD PRODUCTS MFG. CO.343others returned later, 15 in all, and approximately 4 or 5had not returned as of the time of the hearing but con-tinued to picket the.7A.TheDischargeof LackeyLackey was hired on April 1,1966, and placed incharge of the packing and shipping department aboutApril 15,1966. His starting wage was $2.10 and he wasearning $2.30 an hour when he was terminated on June30, 1966.Lackey'sdutieswere to assemble surfboardand ski carriers,pack them in boxes,and prepare them forshipping."As detailed above under the section entitled "TheTestimony,"Lackey was in the forefront of union activityat Respondent's plant An employees'meeting was heldat his home on June 28; he was selected by his fellow em-ployees to be the union steward;he contacted Swisher,the business agent, and told him of the employees' wishto be represented by a union;he also notified the em-ployees of the June 29 union meeting and solicited threeor four employees to sign union application cards.On June 30,about 7 p.m., at a time when Lackey waseating his evening meal, Gerhard Landgraf came to hishome and told him he was fired because of numerouscomplaints he had received from customers that partswere missing from shipments sent them by Respondent."Respondent claims they received approximately 50 com-plaints during the 3 months Lackey was employed andGerhard Landgraf testified he reprimanded him "5 or 10or maybe 15 times" and his son,Peter,testified he repri-manded Lackey"5 to 10" times. Lackey admits he wasadmonished at the most on three occasions:once at thebeginning of his employment;a second time about a weekbefore his termination;and perhaps a third occasion at anunspecified date but believes this was when he was work-ing on the punch press.It is uncontradicted that both Gerhard and PeterLandgraf also packed as well as an employee namedCrawford" and another employee whom GerhardLandgraf could only identify as "Bob." Landgraf ad-mitted some of the customers'complaints of missing partsin their shipments might have been due to the negligenceof other packers and not exclusivelyto Lackey.In determining whetherLackey's termination was forunion activities or for cause, as Respondent contends, theproblem is to ascertain the Employer's true, underlyingmotive." The fact that a lawful cause for discharge isavailable is no defense where the employee is actuallydischarged because of his union activities.12For the reasons hereinafter explained,it is believed therecord in this case makes plain that with respect toLackey, there is considerably more than a coincidentalconnection between his union activities and his termin-ation.13 Indeed, it is found that the "principal events[are] really no coincidence at all, but rather part of adeliberate effort by the [Respondent] to scotch the lawfulmeasures of the employees before they had progressedtoo far toward fruition." 14 Under these circumstances, "avery convincing case of discharge for cause would haveto be made to make unreasonable a conclusion that thedischarge was because of union [activities]." 15 As wasstated by the Court of Appeals for the Fifth Circuit:"... whatever may be thought of the case made, if theoccurrences are viewed and apprehended piecemeal,viewed and apprehended as a whole, the record fullysupports the . . . findings: that an anti-union coupwas planned . . . to eradicate the union and unionismfrom the plant....Section 8(a)(3) of the Act is not intended generally tointerfere with the freedom of an employer to hire and fireas he pleases. He may discharge employees as he sees fit;he may discharge them in the interest of efficiency orfrom personal animosity or mere whim. 17 But in makingthese decisions he must not discharge them on grounds ofunion affiliation or activity. "Moreover, it matters notthat for reasons apart from union activity an employeedeserves summary discharge, if as a fact the reason wasunion activity.'" A justifiable ground for dismissal is nodefense if it is a pretext and not the moving cause.'"Against the fact pattern delineated above, Respond-ent's contentions, as hereinafter explicated, to exonerateitself from a finding of unfair labor practices are singularlyunimpressive. Certain undisputed and demonstrable factsinthiscase and additional indicia detailed below,strengthen and fortify this conclusionOpposed to the contention of just cause alleged byRespondent for Lackey's discharge, there has beenweighed its improper attitude in union relations, thesuspicious, suggestive, and summary nature of the ter-mination in a context of open hostility to unionism, withnomeaningful prior notice ever having been givenLackey, its timing in relation to the advent of union activ-ities,20 the discharge within 48 hours after Lackey held aunion meeting at his home and Peter Landgraf saw theemployees there, the granting of all the employees' de-mands shortly after the Union requested recognition, andthe unconvincing character of the proffered reasons forLackey's discharge - are all significant factors in deter-mining whether or not the discharge was improperlymotivated and the multiplicity of and shifting reasons21given for Lackey's discharge which the Board has held in-'Ronald Beard,who is presently employed by Respondent,testifiedthat seven or eight of the employees,before returning to work, met with alawyer and signed a paper stating that they were resigning from the Union8Occasionally,he operated a punch press machine0Wayne Roberts,who is presenty employed by Respondent and waspresent when Landgraf fired Lackey,testified that Landgraf told Lackey"he had got another letter from his customers complaining of parts missingin their surfboard carriers,and he pulled the letter out of his pocket andwas going to show it to Ray [but][Lackey] said he didn't want to seethe letter "10Crawford worked for Respondent as a packer from June 28 until "theweek before school started "' 1N L R B v Jones & Laughlin Steel Corporation,301 U S.1, 45-60,The RadioOfficers'Union of the Commercial TelegraphersUnion, AFL(AH Bull Steamship Company)v N L.R B, 347 U S17,43-4412N L R B v AceComb Co, 342 F 2d 841 (C A 8)''N L RB v Condenser Corporation of America,128 F 2d 67, 75(C A 3)1"N L RB. v JamestownSterling Corp,211 F 2d 725, 726 (C A 2)15DamienGrain and Milling Company v N L R.B.,130 F 2d 321, 328(C.A 8)"Shell OilCompany vN.L R.B ,196 F 2d 637, 639 (C A 5)'TN L R B v T A McGahey, Sr, et al, d/bla Columbus MarbleWorks,233 F 2d 406, 412, 413 (CA 5)11N L R B v Electric City Dyeing Co,178 F 2d 980, 983 (C.A 3).SeeN.L R Bv.Dixie ShirtCompany,176 F 2d 969, 973-974 (C A 4)19N.L R B v Solo Cup Company, 237 F2d 521,525 (C.A 8)20N L.R B v Soft Water Laundry, Inc,346 F 2d 930,935 (C A 5)21 In additionto Lackey's alleged failure to pack shipmentsproperly,Respondentshifted itsdefense to other reasons,namelyPeter Landgraftestifyingthat Lackeywas "extremely rude"; "wrong labelingof boxes",and leavingwork beforethe pickuptruck arrivedat the plantfor the day'sshipments 344DECISIONSOF NATIONALLABOR RELATIONS BOARDdicates they are pretextuous.22 There has also beenweighed the extent to which Gerhard Landgraf departedfrom accepted business practices in discharging Lackeyin such a precipitate and summary manner by enteringLackey's home after working hours, unannounced andwithout first knocking on the door. If any doubt remains,it is dispelled by a consideration of this unusual mannerof effectuating Lackey's discharge.23Moreover, contrary to the Respondent's contentionthat it did not know of Lackey's union activities, it isfound for the following reasons that Respondent was wellaware of his union activities. To resolve the issue as towhether the Respondent knew this, consideration mustbe given to circumstantial evidence as well as what isdirect.However, it is well recognized that a finding ofknowledge must frequently rest on inference, since directevidence of intention to violate the Act is rarely obtaina-ble. "Courts and other triers of facts, in a multitude ofcases must rely upon such evidence, i.e., inferences fromtestimony as to attitudes, acts and deeds; where suchmatters are involved, the use of such inferences is oftenindispensable."24Then, too, events ambiguous whenviewed in isolation often become clear when consideredin relationto other events.Evidence of this knowledge is convincing as Respond-ent's immediate response to the Union's incipient or-ganizational efforts and request for recognition was aresponsive movement to oppose the Union. The deter-mined opposition of Respondent to the Union's organiza-tion of its employees was translated by the Landgrafs intoa coercive effort to thwart the freedom which the Actguarantees employees in organizational matters. Theseacts of opposition toward the Union gave a coerciveemphasis to Respondent's concurrent attitude towardLackey. The Supreme Court inN.L.R.B. v. Link-BeltCompany,311 U.S. 584, 602, stated the Board "was notrequired to deny relief because there was no directevidence that the employer knew these men had joined aunion."Directknowledge is not necessary; suchknowledge may be inferred from the record as a whole.25Thus, this attitude was implemented by the dischargeof Lackey who was the prime motivating force behind theunion organizational campaign. No other reasons findjustification and the asserted reason of Lackey's ineffi-ciency being the reason for his discharge is shown to befictitious as Respondent's just cause being alleged as thereason for his discharge is not so because the evidencedoes not establish the factual validity of the reasons as-signedfor Lackey's discharge.This concatenation of Lackey contacting the Union im-mediately after the employees' meeting at his home atwhich time Peter Landgraf came to his home unan-nounced, Lackey's extensive union activities and solicit-ing his fellow employees to sign union cards, arranging forthem to attend the organization meeting on June 29 atwhich the Union's business agent spoke and hisprecipitate firing the following day with no advance22N.L.R.B. v. L. C. Ferguson, et al., dibla Shovel Supply Company,257 F.2d 88, 92-93 (C.A. 5),N.L.R.B. v. WTVJ, Inc.,268 F.2d 346(C A. 5).25Cf. Fort Worth Steel and Machinery Company,125 N LRB 371.24F. W. Woolworth Company v. N.L.R.B.,121 F.2d 658,660 (C.A. 2).25Wiese Plow Welding Co., Inc.,123 NLRB 616;National Video Cor-porationand Navidico, Inc.,114 NLRB 599;Pyne Moulding Corpora-tion,110 NLRB 1700, enfd. 226 F.2d 818 (C.A. 2),MaloneKnittingCompany,152 NLRB 643, 644, fn. 2.26 Seesection C,infra.notice,was merely a temporal coincidence, stretchescredulity too far when the following cumulative factor isconsidered; namely, Respondent's union animus whichreflects prior knowledge of Lackey's union activities.Conclusively corroborative of this finding is GerhardLandgraf asking Nelson, an employee, if he had attendedthe meeting which the Union held on the evening of June29, 1966.26 In determining whether his discharge was dis-criminatory,considerationalsohasbeen given toRespondent's illicit interrogation of and threats made toits employees as well as its refusal to bargain with theUnion, all of which is detailed belowundersectionC, etseObviously, the discharge of theleading unionadvocateis a most effective method of undermining a union's or-ganizational effort.27 This is a situation where it is be-lieved that the Respondent has characterized the unionactivity for which Lackey was discharged as dissatisfac-tion with him as an employee in an effort to justify the dis-crimination against him and that the various reasons as-sertedwere simply a pretext or an afterthought todisguise its unlawful motivation which was to rid itself ofLackey.28 Corroborative of this conclusion is GerhardLandgraf's testimony in which he admitted he offered torehireLackey.Such conduct is inconsistent withLandgraf's defense that Lackey's inefficiency compelledhim to discharge Lackey.Where Respondent's defense becomes feckless is infailing to produce the numerous purported written lettersof complaint it received from its customers regardingmissing parts in their shipments which were probative toprove its oral contention and to refute the General Coun-sel'scontention that Lackey's union activty was themotivating cause for his discharge. Moreover, Respond-ent's unexplained failure to support and substantiate itslawful cause justification for Lackey's discharge by theproduction at the hearing of its claimed receipt of manylettersof complaint from customers with respect tomissing parts in their shipments, within the power ofRespondent to produce, renders the sole reason forLackey's discharge, namely, his inefficiency, dubious andalso warrants drawing an inference that there were nosuch letters in existence.20 This failure to produce suchevidence "not only strengthens the probative force" of itsabsence "but of itself is clothed with a certain probativeforce."30 In view of the above, it is found that Respond-ent has not sustained its affirmative defense that Lackeyperformed his assigned duties in an incompetent manner,and was discharged therefor.Accordingly, the discharge of Lackey constituted an in-terference with, and restraint and coercion of, Respond-ent's employees in the exercise of their rights providedfor in Section 7 of the Act, and was discrimination in re-gard to his hire and tenure of employment, and forciblyindicated to all of Respondent's other employees whowere retained that similar action awaited them if theyshould give aid and comfort to the Union, thereby21N.L.R.B. v. Entwistle Mfg. Co.,120 F.2d 532,536 (C.A. 4).28N.L R B v Jackson Tile Manufacturing Co.,282 F 2d 90, 92, 93(C.A. 5).29InterstateCircuit v U. S , 306 U S 208, 255, 226;N.L.R Bv SamWallich, et al., dlbla Wallich & SchwalmCompany,et al.,198 F.2d 477,483(C A. 3); Concord Supplies & Equipment Corp.,110 NLRB 1873,1879.90 Paudler v. Paudler, et al.,185 F.2d 901, 903 (C.A. 5), cert.denied341 U S 920. BAY STANDARD PRODUCTS MFG. CO.345discouraging membership in the Union, as evidenced bysome employees signing a paper disavowing the Union'31in violation of Section 8(a)(3) of the Act.32B.The Alleged Violationof Section8(a)(1)"The question of organization by the employees ... isthe exclusive business and concern of the employees. Itis the mandate of the statute that the employer shall notintrude himself into the picture. The slightest inter-ference, intimidation or coercion by the employer of theemployees in the rights guaranteed to the employees bythe statute constitutes an unfair labor practice in violationof Section 8(a)(1) of the Act."33Indeterminingwhether an employer's conductamounts to interference, restraint, or coercion within themeaning of Section 8(a)(1), the test is not the employer'sintent or motive, but whether the conduct is reasonablycalculated or tends to interfere with the free exercise ofthe rights guaranteed employees by the Act. 34 Threats ofdischarge for prounion activity tend to deny employeesthe free exercise of the right to self-organization guaran-teed by Section 7 of the Act.35 Threats to close a plant ifa union organizing drive is successful obviously have asimilar coercive effect.36 Interrogation or questioningmay extract information which is often used for sub-sequent reprisals and to induce fear. This fear will be feltnot only by the worker interrogated but by all other em-ployees who hear of the questioning. Especially in the in-secure organizational period, the employer can make aseemingly innocent question suggest his displeasure withemployees who support the union. Such questions mayconvey an imagined threat of reprisal and dissuade em-ployees from supporting a union. In the instant case, asexplicated below, the questioning is so linked with otherantiunion conduct that it is part of a pattern of hostile con-duct directed by the Respondent against union activity.An overall perspective of the factual situation in thecase at bar reveals Respondent's conduct was such asrestrained, interfered with, and coerced employees in theexercise of their rights for the reasons hereinafter in-dicated. On the issue of whether the Respondent violatedSection 8(a)(1), consideration has been given also toRespondent's union animus, its discriminatory termina-tion of Lackey, and refusal to bargain,infra,as it is notrequired that each item of Respondent's conduct be con-sidered separately and apart from all others, but con-sideration must be given to all such conduct as a wholewith a view to drawing inferences reasonably justified bytheir cumulative probative effect.37In applying these principles to this case, it is concludedand found that by the following conduct, which is singlyand in combination unfair labor practices, the Respond-ent violated Section 8(a)(I) of the Act as it interferedwith, restrained, and coerced the employees in theirfreedom to choose to be represented by the Union or nounion: (1) when Gerhard Landgraf threatened to close hisplant and move elsewhere if the employees engaged inunion activities; (2) when- Gerhard Landgraf threatenedto close the plant if the employees selected the Union astheir collective-bargaining representative; (3) when Ger-hard Landgraf inquired of Robert Nelson, an employee,while he was working at the plant after working hours onJune 29, if he had attended the union meeting that night.38Paragraphs V(b), V(c), and V(e) of the complaint alleg-ing violations of Section 8(a)(1) of the Act because ofRespondent's stating in the presence of an employee thatRespondent would not negotiate with a union, threateningemployees with discharge if they participatedin union ac-tivities, and keeping employees under surveillance aredismissed. The General Counsel has failed to prove theseallegations by a preponderance of the testimony adducedin this proceeding as required by Section 10(c) of the Act.C.The Alleged Refusal to Bargain in Violation of Sec-tion8(a)(5)The complaint alleges that a majority of the Respond-ent's production and maintenance employees selectedthe Union as their bargaining representative on or aboutJune 29, 1966; that on July 1, 1966, the Union requestedRespondent to bargain and that Respondent refused to doso.The Respondent denies it violated Section 8(a)(5) con-tending that:(1)The Union did not make the clear andunequivocal demand for recognition and bargainingnecessary for a finding of an unlawful refusal to bar-gain.(2)Assuming,arguendo,thataclearandunequivocal demand for recognition was made, thisdemand was accompanied by such vile and abusivelanguage that the demand cannot be considered validor enforceable.(3)The Union lacked the majority status necessa-ry to support an order to bargain.It is uncontradicted that Swisher came to GerhardLandgraf's office on July 1, 1966, and introduced himselfas the Union's business representative. He attempted tohand a letter to Landgraf who refused to accept it where-upon Swisher placed the letter on Landgraf's desk andshortly thereafter Swisher left the office. This letter readsas follows:July 1, 1966Bay Standard ProductsConcord, CaliforniaMr. G. Landgraf:Thiswill serve to notify you that the InternationalAssociation of Machinists,AFL-CIO, Local Lodge824, represents your employees in an appropriateunit of production and maintenance employees.Pursuant to this, we desire to meet with you for thepurpose of negotiating and consumating a collectivebargaining agreement as to ratesof pay,wages, hoursof employment,and other conditions of employmentin behalf of these employees.3'See fn7, supra31RosenSanitaryWiping Cloth Co, 154 NLRB 1 18533N LR.B v WilliamDavies Co., Inc.,135 F.2d 179,181 (C.A 7)34N LR B v IllinoisTool Works,153 F.2d 811,814 (C.A. 7).35N L R B v SyracuseStampingCompany,208 F.2d 77 (C.A 2).36NLR B v SomersetClassics, Inc,193 F 2d 613 (C A 2), cert de-niedsub nomModern Manufacturing Co v N L R B,344 U S 816;N.L R B. v Franks Bros Company,137 F 2d 989 (C.A. 1), affd. 326U.S 702(1944)31N.L R.B. v. PopeilBrothers,Inc.,216 F.2d 66, 68 (C.A 7);N L R B. v C W Radcliffe,et al., d/b/a HomedaleTractor &EquipmentCompany,211 F 2d 309, 313 (C A 9), cert denied 348 U.S. 83338PrecisionProducts & Controls, Inc,160 NLRB 1119 346DECISIONS OFNATIONALLABOR RELATIONS BOARDPlease notify us as to the date, time and placewhen a representative of your firm will meet with arepresentative of our organization for the aforemen-tioned purpose.Verytruly yours,International Association ofMachinists,AFL-CIOLodge 824/s/ Sam Swisher/t/ Sam SwisherBusiness RepresentativeThe Respondent'scontention that the union officialmade no clear and unequivocal demand for bargaining iswithout merit.No particular form of words is required toestablish a demand to bargain.It is sufficient if the lan-guage orconductemployed,expresslyor byimplication,conveys with reasonable clarity a request by a bargainingrepresentative to meet with the employer concerning bar-gaining negotiations or conditions of employment withinthe bargaining unit. As was said by the circuitcourt in JoySilkMills,Inc.v.N.L.R.B.,185F.2d732, 741(C.A.D.C.),cert.denied 341U.S. 914:. the request to bargain[need not] be inhaec ver-ba, so long as there was one by clear implication. TheLabor-Management RelationsAct "isnot a statuteof frauds or an act prescribing the formalities of con-veyancing.No seal or writing is required by itstermsNor is any special formula or form ofwords. "39Furthermore,Respondent's contention that the Unionlacked the majority status necessary to support an orderto bargain is without factual validity. To begin with, itnever challenged the Union'smajority status. Also, therecord is clear that an overwhelming majority of the em-ployees in an appropriate unit hadvalidlydesignated theUnion as their bargaining representative when the Unionmade its demand for recognition.Moreover,while aBoard election is normally the best method of determin-ing whether or not employees desire to be represented bya bargaining agent,where,as here, an employer engagesin unfair labor practices which make impossible the hold-ing of a free election,there is no alternative but to look tosigned authorization cards as the only available proof ofthe choice employees would have made absent theRespondent's unfair labor practices.40 Furthermore, it isnot too unreasonable to infer that the unlawful conduct ofRespondent indicates its actions were motivated by adesire to undermine the Union'smajority status. Cor-roborative of this conclusion of bad faith is GerhardLandgrafs statement when he received the Union's de-mand for recognition that he would close the plant andrelocate where he could obtain cheaper labor.39 See alsoVan De Kamp's Holland-Dutch Bakers, Inc,56 NLRB694, 707, 711, enfd 152 F 2d 818, modified 154 F 2d 828 (C A 9)0SeeNew England LiquorSales Co , Inc, 157 NLRB 153,Ben Cor-son Manufacturing Co ,112 NLRB 323, 34241Landgrafs affidavit, dated August 18, 1966, given to a Labor Boardinvestigator, states Swisher called him a "Nazi" but makes no mention ofhim being accused by Swisher of running his plant like a "concentrationcamp " Lee Ruth Waller,Respondent's secretary, testified she overheardthe conversation between Landgraf and Swisher and the latter calledLandgraf "a dirty German "The Respondent also claims that assuming,arguendo,a clear demand for recognition was made, this demandwas accompanied by such vile and abusive language thatthe demand cannot be considered valid or enforceable.Gerhard Landgraf claimed that when Swisher, the unionofficial, came to his office on July 1 that in the course oftheir conversation, Swisher called him a "Nazi" and ac-cused him ofrunninghis plant like a "concentrationcamp. "41 Assuming, but not accepting Landgrafs versionof what occurred in this respect, and certainly such contu-melious and scurrilous language can neither be ignorednor condoned, it should be noted that these vituperativeaccusations were allegedly made in the course of a meet-ing at which the Union requested recognition Such con-frontations between employers and unionssometimestake on many aspects of hard, serious, and intenseexchange of views accompanied by various gradations ofopprobrious and colorful language not heard usually in adrawing room. Such modes of expression must be viewedin the context in which it occurs as it is not at all unusualin the industrial relations field for participants to not al-ways employ the language used in polite formal society.It is also a fact that tempers are aggravated and attitudesharden in the stress and strain of sensitive situations suchas the one involved here. Restraint might be more desira-ble, but cannot be expected realistically.42Thus, under such an atmosphere, a frank, provocative,and not always complimentary exchange of views mustbe expected and permitted the participants if discussionis to be fruitful rather than sterile. They must not be in-hibited by niceties and semantics and they must be free todebate and challenge one another without censorship orliability for intemperate statements even if in the courseof discussion rant, fustian, bombast, and uncomplimenta-ry,angry, and rude remarks are exchanged and thecharacter, veracity, and repute of participants questioned.If conferees were liable to being charged withan unfairlabor practice for threatening or abusive statements madeor a resentful employer permitted to seize upon derogato-ry statements directed at him by a union representative asa valid reason for refusing to continue bargaining,negotiations would become stilted and sterile, and partiesto such negotiations would hesitate to participate. Sucha result would be contrary to the policy and purpose ofthe Act; namely, that stable industrial peace can mostsatisfactorily be secured by encouraging the processes ofcollective bargaining.43 It would seem that such extremestatements which allegedly were made during this firstmeetingbetween Swisher and Landgraf, howeverregrettable, cannot justify a refusal to continue negotia-tions in view of the sometimes acrimonious and bitter re-marks exchanged during the give-and-take of bargainingsessions.Itwould seem that a line exists beyond whichbargaining conferees may not with impunity go, but thatneed not be decided here as it is highly significant that theday following this first meeting, Landgraf, at his own sug-gestion and initiative, met with Union RepresentativeSwisher in an attempt to resolve their difference S.4442CfIndiana Gear Works, a Division of the Buehler Corporation,156NLRB 397,40143 Section 201 of the Act44 In Deeco,Inc ,127 NLRB 666, the employerrefused to deal withthe union's representative because hecalled the employer a "liar " TheBoard foundthis to be a violation ofSection 8(a)(5) becausean employermay not dictateto a union its selectionof representativesunless theunion's agent's remarks or epithets show an attitudewhich would makeany attempt at good-faith bargaininga futility. BAY STANDARD PRODUCTS MFG. CO.Respondent also claims that the Union lacked themajority status necessary to support an order to bargain"because of the fleeting nature of the Union's majoritystatus."Itwill be recalled that as of the time the Unionrequested recognition that approximately 18 of the 23employees in the appropriate unit had signed unionauthorization cards. Thereupon, by virtue of the provi-sions of Section 9(a) of the Act, the Union became the ex-clusive representative of all the employees in the bargain-ing unit,and Section 8(a)(5) provides that when an em-ployer refuses to bargain with the representative chosenby his employees, he is guilty of an unfair labor practice.Such a showing has been made here.It is uncontradicted that the union representative at-tempted to hand Landgraf a letter requesting recognitionbut that he refused to accept it, whereupon Swisherplaced it upon Landgrafs desk. When Landgraf refusedto accept the letter, he acted at his peril in refusing torecognize a duly selected bargainingagent inview of theUnion's majority status being clearly established and byengagingin unlawful conduct designed to undermine theUnion.45Respondent elected to take "the chance ofwhat [the facts] might be."46Based upon the entire record in this proceeding, includ-ing the Respondent's refusal to accept the recognitionletter, and for the reasons delineated below, it properlycan be inferred information came to the notice of theRespondent which apprised it that the union letter itrefused to accept was a request for recognition and bar-gaining.Moreover, it is well settled that such knowledgemay be based on circumstantial evidence.47 Assuming,arguendo,lackof direct evidence that Respondentliterally read the Union's letter, the Trial Examiner is notprecluded from finding knowledge on the basis of such in-contestably strong circumstantial evidence, as is presenthere; namely, that Respondent, upon its refusal to acceptthe Union's letter, the day after the employees' June 29meeting,immediately embarked upon a course of pur-posefuland perverse conduct, beginning with thedischarge of an employee, as well as interrogations andthreats, all in order to dissipate the Union's majority.48Accordingly, it is found that the Respondent refused tobargain collectively on July 1, 1966, and since, with theUnion as the exclusive representative of its employees inan appropriateunitand thereby deprived its employeesnot only of the rights guaranteed by Section 7 of the Act,but also violated Section 8(a)(5) of the Act.4sThe Trial Examiner has carefully read and studiedcounsel for the Respondent's excellent brief which makesa thorough analysis of the testimony in support of his con-tention that the General Counsel has failed to prove theunfair labor practices alleged in the complaint and citesvarious cases in support. However, the trier of these factsfinds no occasion for lengthening this Decision by citing,distinguishing,or discussing them because it is believedthat the controlling reasons for this Decision have beensufficiently discussed.Moreover, counsel's argumentsare premised on an interpretation of the facts which theTrial Examiner does not share.45N LR B v PiquaMunisingWood ProductsCo,109 F.2d 552, 556(C A 6)46N.LR.B v Remington Rand,Inc.,94 F 2d 862, 869(C A 2), cert.denied 304U S 576, 585,N LR B v Elliott-Wilhams Co.,Inc,345F 2d 460(C A 7),enfg I43NLRB 81 141F W Woolworth Company v N L.R B.,121 F 2d 658, 660 (C A2),N L.R B. v C. W Radcliffe,supraat 315CONCLUSIONS OF LAW3471.By interfering with, restraining, and coercing em-ployees in the exercise of rights guaranteed them in Sec-tion 7 of the Act, Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.2.Allproduction and maintenance employees ofRespondent at their Concord, California, plant, excludingofficeclericalemployees, supervisors, guards, andwatchmen as defined in the Act, constitute a unit ap-propriate for purposes of collective bargaining within themeaning of Section 9(b) of the Act.3.At all times since July 1, 1966, the Union has beenthe exclusive representative of all the employees in theaforesaid unit for the purposes of collective bargainingwith respect to rates of pay, wages, hours of employment,and other terms and conditions of employment.4.By refusing on and after July 1, 1966, to bargaincollectively with the Union, Respondent has engaged inand is engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act.5.By discharging Ray Lackey, Respondent dis-criminated against him in regard to his tenure of employ-ment, and the terms and conditions thereof, to discouragemembership in the Union and thereby engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(3) and (1) of the Act.6.The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of theAct.7.The General Counsel has failed to establish by apreponderance of the evidence the allegations of para-graphs V(b), (c), and (e) of the complaint. It will berecommended that said complaint be, to that extent,dismissed.THE REMEDYHaving found that Respondent engaged in unfair laborpractices as above set forth, it will be recommended thatit cease and desist therefrom and take affirmative action,set forth below, found necessary and designed to effectu-ate the policies of the Act.Having found that Respondent interfered with,coerced, and restrained its employees in the exercise ofrights guaranteed by Section 7 of the Act which the basicpurpose of the Act was designed to achieve, it shall berecommended that Respondent be required to cease anddesist from in any manner interfering with, restraining, orcoercing its employees in the exercise of rights guaran-teed them by Section 7 of the Act. 50Having found that Respondent discriminatorilydischarged Ray Lackey, it will be recommended that itoffer him immediate, full, and unconditional reinstate-ment to his former or substantially equivalent position,without prejudice to his seniority or other rights,privileges, or working conditions, and make him wholefor any loss of earnings suffered by reason of the dis-crimination against him, by paying to him a sum of money41 SeeMalone KnittingCompany, 152 NLRB 643, fn2,Employers'Associationof BuildingMetal Fabricators,Rhode Island District; Rum-ford SteelProducts, Inc , 149 NLRB 38219Marvin A Wit beck, d/bla Witbeck's IGA Supermarket,155 N LRB40,fn 2soN LR B v EntwistleMfg Co,120 F 2d 532 (C A.4);CaliforniaLingerieInc ,129 NLRB 912 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDequal to the amount he would have earned from the dateof the discrimination against him until such discriminationhas been fully eradicated, less his net earnings during theperiod of such discrimination. Backpay with interest atthe rate of 6 percent per annum, shall be computed in themanner set forth in F.W.Woolworth Company,90NLRB 289, andIsisPlumbing & Heating Co.,138NLRB 716.Inasmuch as the discharge of employees for reasons ofunion affiliation or concerted activity has been regardedby the Board as one of the most effective methods of de-feating the exercise by employees of their rights to self-organization, the Trial Examiner is of the belief that thereisdanger that the commission of unfair labor practicesgenerally is to be anticipated from Respondent's unlawfulconduct in the past. It will be recommended, therefore,that Respondent be required to cease and desist from inany manner interfering with, restraining, or coercing itsemployees in the exercise of rights guaranteed in Section7 of the Act.51RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and the entire record in the case, andpursuant to Section 10(c) of the National Labor RelationsAct, as amended, it is recommended that Respondent,Gerhard Landgraf and Peter Landgraf, d/b/a Bay Stan-dard Products Mfg. Co., its officers, agents, successors,and assigns, shall:1.Cease and desist from-(a)Coercively interrogating employees as to theirmembership in, views about, or activities on behalf of in-ternationalAssociation of Machinists and AerospaceWorkers, AFL-CIO, District Lodge No. 115, LocalLodge No. 824, or any other labor organization.(b)Threatening to close down the Respondent's plantif employees engaged in union activities, or if any unionwere selected by the employees as their collective-bar-gaining representative.(c)Discouraging membership in the aforesaid Union,or any other labor organization of its employees, by dis-criminatorily discharging, or in any other manner dis-criminating against any employee in regard to hire,tenure, or any term or condition of employment.(d)Refusing to bargain collectively concerning ratesof pay, wages, hours, and other terms and conditions ofemployment with International Association of Machin-ists and Aerospace Workers, AFL-CIO, District LodgeNo. 115, Local Lodge No. 824, as the exclusiverepresentative of all their employees in the following ap-propriate unit:All production and maintenance employees of Respond-ent at their Concord, California, plant, excluding officeclerical employees, supervisors, guards, and watchmen asdefined in the Act, constitute a unit appropriate for pur-poses of collective bargaining within the meaning of Sec-tion 9(b) of the Act.(e)Discouragingmembership in International As-sociationofMachinistsandAerospaceWorkers,AFL-CIO, District Lodge No. 115, Local Lodge No.824, or any other labor organization of its employees, orby discriminating in any other manner in regard to theirhire and tenure of employment or any term or conditionof employment.2.Take the following affirmative action which it isfound will effectuate the policies of the Act:(a)Upon request, bargain collectively with the above-named labor organization as the exclusive representativeof all employees in the appropriate unit with respect torates of pay, wages, hours, and other terms and condi-tions of employment, and, if an understanding is reached,embody such understanding in a signed agreement.(b)Offer to Ray Lackey immediate, full, and uncondi-tionalreinstatement to his former or substantiallyequivalent position, without prejudice to his seniority orother rights, privileges, or working conditions, and makehim whole for any loss of earnings he may have sufferedby reason of the discrimination in the manner set forth inthe above section entitled "The Remedy."(c)Notify Ray Lackey if presently serving in theArmed Forces of the United States of his right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Train-ing and Service Act, as amended, after discharge from theArmed Forces.(d)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayments records,timecards, personnel records and reports, and all otherrecords necessary or useful to determine or compute theamount of backpay due, as herein provided.(e)Post at its plant premises in Concord, California,copies of the attached notice marked "Appendix."52Copies of said notice, to be furnished by the RegionalDirector for Region 20, after being duly signed byRespondent, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, including allplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by Respondentto insure that said notices are not altered, defaced, orcovered by any other material.(f)Notify said Regional Director, in writing, within 20days from the receipt of this Decision, what steps havebeen taken to comply herewith.5351N L R B v Entwistle Mfg Co, supra,53612 In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order ""I In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director,in writing, within 10 days from the date of this Order, what steps Respond-ent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order ofa Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify our em-ployees that:WE WILL NOT discourage membership in Interna-tionalAssociation of Machinists and AerospaceWorkers,AFL-CIO,District Lodge No. 115, LocalLodge No.824, or any other labor organization of BAY STANDARD PRODUCTS MFG. CO.our employees,by discharging you or by discriminat-ing in regard to your hire or tenure of employment orany term or condition of your employment.WE WILLNOT discharge or in any other mannerdiscriminate against you because of your assistanceto or support of any union.WE WILLoffer to RayLackeyimmediate and fullreinstatement to his former job with us and pay himthe wages he lost by reason of his discharge.WE WILLNOT coercively interrogate you aboutyour membership or conduct on behalf of any union.WE WILLNOT close or move the plant if you helpa union or select a union to represent you.WE WILL NOTinany manner interfere with,restrain,or coerce you in the exercise of your right toself-organization,to form labor organizations,to joinor assist International Association of Machinists andAerospace Workers,AFL-CIO,District Lodge No.115, Local LodgeNo. 824,or any other labor or-ganization of our employees,to bargain collectivelythrough representatives of your own choosing, or toengage in other concerted activities for the purposesof mutual aid, or to refrain from any and all such ac-tivities.WE WILL NOT refuse to bargain with InternationalAssociation of Machinists and Aerospace Workers,AFL-CIO,District LodgeNo. 115, Local LodgeNo. 824,as the exclusive representative of our em-ployees in the bargaining unit described below.WE WILL,upon request,bargain with InternationalAssociation of Machinists and Aerospace Workers,AFL-CIO,District LodgeNo. 115, Local LodgeNo. 824,as the exclusive representative of all theemployees in the bargaining unit described belowwith respect to rates of pay, wages, hours of employ-ment,and other conditions of employment,and, if anunderstanding is reached, embody such an un-derstanding in a signed agreement.349WE WILL NOT in any manner interfere with the ef-forts of International Association of Machinists andAerospace Workers, AFL-CIO, District Lodge No.115, Local Lodge No. 824, on behalf of such em-ployees.The bargainingunit is:All production and maintenance employees ofRespondent at their Concord, California, plant,excluding office clerical employees, supervisors,guards, and watchmen as defined in the Act,constitute a unit appropnate for purposes of col-lective bargaining within the meaning of Section9(b) of the Act.All our employees are free to become, remain, or not tobecome or remain members of any union.DatedByBAY STANDARD PRODUCTSMFG. CO.(Employer)(Representative)(Title)Note:We will notify Ray Lackey if presently servingin the Armed Forces of the United States of his right tofull reinstatement upon application in accordance withthe Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 13050 FederalBuilding,450 Golden Gate Avenue, Box 36047, SanFrancisco, California 94102, Telephone 556-3197.